      1:20-cv-01367-RMG-SVH        Date Filed 07/01/20     Entry Number 22        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Herbert York,                       )                   Civil Action No. 1:20-cv-1367-RMG
                                    )
                                    )
                      Plaintiff,    )
                                    )                                 ORDER
       v.                           )
                                    )
Kirkland Evaluation and Reception   )
Center; Sgt. Ms. Williamson;        )
Ofc. Ms. McNyla; and Mr. Goodson,   )
                                    )
                                    )
                      Defendants.   )
___________________________________ )

         Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 17) recommending the Court sumarily dismiss Kirkland Evaluation and Reception

Center. For the reasons set forth below, the Court adopts the R & R as the order of the Court.

I.       Background

         Plaintiff Herbert York is proceeding pro se and in forma pauperis. He files this action

alleging claims under 42 U.S.C. § 1983 against Kirkland Evaluation and Reception Center

(“KERC”), Sergeant Ms. Williamson, Officer Ms. McNyla, and Mr. Goodson. Plaintiff alleges

these individuals failed to protect him when he advised them he felt like harming himself. (Dkt.

No. 1). On June 4, 2020, the Magistrate Judge issued an R & R recommending the Court

summarily dismiss KERC from this action. (Dkt. No. 17 at 1).

II.      Legal Standard

         A.     Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.



                                                    1
  1:20-cv-01367-RMG-SVH             Date Filed 07/01/20      Entry Number 22        Page 2 of 4




See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,

No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.

Davis, 718 F.2d 198, 200 (4th Cir.1983). Plaintiff did not file objections in this case, and the R

& R is reviewed for clear error.

       B.      Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the

development of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v.

Kerner, 404 U.S. 519 (1972). The requirement of liberal construction does not mean that the

Court can ignore a clear failure in the pleadings to allege facts which set forth a viable federal

claim, nor can the Court assume the existence of a genuine issue of material fact where none

exists. See Weller v. Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

       C.      Failure to State a Claim

       Under 28 U.S.C. § 1915A, the Court is required to screen prisoner complaints and must

dismiss any complaint, or portions of complaints that are “frivolous, malicious, or fail[] to state a

claim upon which relief may be granted[,]” or seek relief from a defendant immune from such

relief. The same standard applies to complaints filed by a plaintiff proceeding in forma pauperis.


                                                     2
   1:20-cv-01367-RMG-SVH           Date Filed 07/01/20        Entry Number 22      Page 3 of 4




28 U.S.C.A. § 1915(e)(2). To state a claim, the complaint must state “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In reviewing a complaint, the Court is obligated to “assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the Court must accept the facts in a light most favorable to the non-moving

party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id.

III.   Discussion

       After a review of the R & R, the Court finds the Magistrate Judge ably concluded that

KERC should be dismissed from this action.         Plaintiff filed his complaint alleging claims

pursuant to 42 U.S.C. § 1983. To state a claim filed pursuant to 42 U.S.C. § 1983, a plaintiff

must allege two elements: (1) that a right secured by the Constitution or laws of the United States

was violated, and (2) that the alleged violation was committed by a person acting under the color

of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Courts have held that inanimate objects

such as buildings, facilities, and grounds are not considered a person and do not act under color

of state law. Nelson v. Lexington Cnty. Det. Ctr., No. 8:10-2988-JMC, 2011 WL 2066551, at *1

(D.S.C. May 26, 2011). In this case, Plaintiff names KERC as a Defendant, which is a facility

used to house inmates. As KERC is a building and not a person amenable to suit pursuant to §

1983, KERC is summarily dismissed.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 17) as the order of the Court and DISMISSES Kirkland Evaluation and Reception Center

with prejudice and without issuance and service of process.


                                                    3
  1:20-cv-01367-RMG-SVH      Date Filed 07/01/20   Entry Number 22   Page 4 of 4




       AND IT IS SO ORDERED.


                                            s/ Richard M. Gergel_________________
                                            Richard M. Gergel
                                            United States District Judge


July 1, 2020
Charleston, South Carolina




                                           4
